DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Makamura U 4981313. 

Regarding claim 1, Makamura discloses a door striker attaching structure comprising a door striker (fig1) having a rod (3) and a base plate (7), wherein the base plate includes a pair of rod support portions (6) to which the rod is connected, and a pair of fastening portions  (2) through which the base plate is fastened to a vehicle body (see abstract) of a utility vehicle (see abstract), wherein the vehicle body is provided with fastening holes (where fastener is inserted) to which the fastening portions are fastened respectively, and each of the fastening holes is an elongated hole (see fig2)  having two central portions (see fig2), wherein the door striker is symmetric with respect to a first center line (see fig1, vertical center line) that connects centers of the fastening portions, and wherein by inverting the door striker along the first center line, a second center line (see fig1, horizontal center line) that connects centers (not labeled, see fig1-2) of the rod support portions is biased in a direction (fully capable of because of tolerances & flexibility of components & fasteners) along the first center line by a distance equal to a central distance between the central portions of each of the fastening holes.  (see Makamura annotated figure below for further clarification) 

Regarding claim 3, Makamura discloses the door striker attaching structure according to claim 1, wherein the rod has a U-shape (fig1) protruding outward (outward of plate 10) in a vehicle-width direction of the utility vehicle, and is attached to the base plate at both ends of the U-shape, 18wherein the second center line extends in a vertical direction (when reoriented, depends on frame of reference), and wherein the first center line is orthogonal to the second center line, and extends in a front-back direction of the utility vehicle (fully capable of because this is intended use).  (see Makamura annotated figure below for further clarification)

Regarding claim 5, Makamura discloses a utility vehicle comprising the door striker attaching structure according to claim 1. (Fully capable of being used on a utility vehicle)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makamura as applied to claim 1 above, and further in view of Tsumiyama US 8459724. 

Regarding claim 4, Makamura teaches the door striker attaching structure according to claim 1, however does not teach specific placement of striker on the vehicle. Tsumiyama teaches a door striker (268),  wherein the door striker is attached to a frame (217) that is disposed between an upper end of a backrest (14) and an upper end of a seat bottom (16c) of a seat of the utility vehicle.  (Tsumiyama fig.8) 
It would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to provide the device of Makamura on the frame as taught by Tsumiyama because this placement is considered intended use and Makamura would function equivalently in either placement. 

Claim 2,6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makamura as applied to claim 1 above, and further in view of Granger US 5494208.  


Regarding claim 2, Makamura teaches the door striker attaching structure according to claim 1,  but does not teach wherein the base plate has an outer shape that is asymmetric with respect to the second center line.  Granger teaches a door striker wherein the base plate (includes the bend off of 14/18 – fig1) has an outer shape that is asymmetric with respect to the second center line. 
	It would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the outer shape of Makamura to be asymmetric as taught by Granger in order to have an inexpensive striker (background of invention, Granger) that requires a lesser cost for manufacturing (Summary of invention Granger). 

Regarding claim 6, the combination of Makamura and Granger further teaches the door striker attaching structure according to claim 2, wherein a distance from a center of one of the fastening portions to the second center line is different (depending on which point of the second center line is references – see Makamura annotated figure) from a distance from a center of the other fastening portions to the second center line.

Regarding claim 7, the combination of Makamura and Granger further teaches door striker attaching structure according to claim 2, wherein the outer shape of the base plate is symmetric with respect to the first center line (Makamura, annotated figure) and positions of centers of the two fastening portions are asymmetric (Granger fig1) with respect to the second center line. (Granger, fig1)

Regarding claim 8, the combination of Makamura and Granger further teaches the door striker attaching structure according to claim 1, however does not teach wherein each of the fastening holes is elongated in the direction along the first center line and short in the direction along the second center line. However, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the size of the hole in order to accommodate a longer fastener since a change in size is considered a design consideration within the skill of the art and the device would remain functionally equivalent. MPEP 2144. 
Annotated Figure



    PNG
    media_image1.png
    867
    866
    media_image1.png
    Greyscale

Response to Arguments
Applicant's arguments filed 03/24/2022 have been fully considered but they are not persuasive. Regarding Makamura: Examiner has included an annotated figure to further explain the interpretation of the Makamura reference.  Therefore, Examiner maintains that Makamura does teach the two central portions of the elongated holes. Examiner also maintains that Makamura is fully capable of having a second center line biased in a direction along the first center line by a distance equal to the central distance between the elongated holes. A clarification to this limitation has been provided in the above claim 1 rejection. Note, there is no limitation in the claims disclosing how or why the centerline is biased. Makamura, as with all mechanical assemblies, contains tolerances and the material of each component has a degree of flexibility which allows the capability of movement of the second line, based upon the capable movement of the rod support portions because the second line is created between the rod support portions. Rejection maintained. New claims 6-8 are rejected above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Art is related to striker assemblies.
	PTO892 lists prior art that is related but not all are relied upon. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334. The examiner can normally be reached Monday - Thursday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.F.A./
Examiner
Art Unit 3675


/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675